Citation Nr: 1045521	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disability, to include an adjustment disorder with 
depressed mood.

2.  Entitlement to an evaluation greater than 30 percent for 
service-connected migraine headaches.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to September 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2009 and June 2009 rating decisions of the 
RO.  

In September 2010, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript of 
the proceeding is of record.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the United States Court of Appeals for Veterans Claims 
(Court) held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder.

In light of this holding and the fact that the Veteran also has 
been diagnosed with both depression and an adjustment disorder, 
the issue will be recharacterized above as service connection for 
a psychiatric disorder, to include an adjustment disorder with 
depressed mood.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The currently demonstrated psychiatric disability manifested 
by an adjustment disorder with depressed mood is shown as likely 
as not to have had its clinical onset during the Veteran's 
lengthy period of active service.  

2.  The service-connected migraines headaches are shown to be 
productive of a disability picture that more nearly approximates 
that of characteristic very frequent and completely prostrating 
attacks productive of severe economic inadaptability.  

3.  The overall service-connected disabilities are shown to 
preclude the Veteran from securing and following a substantially 
gainful occupation consistent with his educational and 
occupational background.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
psychiatric disability manifested by an adjustment disorder with 
depressed mood is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The criteria for the assignment of a 50 percent rating, but 
no more for the service-connected migraine headaches have been 
met for the period of this appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a including Diagnostic Code 8100 (2010).  

3.  The criteria for the assignment of a TDIU rating by reason of 
service-connected disability have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.15, 4.16 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA in not required.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  
 
The claims file does not show that the Veteran is receiving 
benefits from the Social Security Administration (SSA).  Although 
an April 2010 VA treatment records states that the Veteran has 
applied for benefits with SSA, he testified during the September 
2010 hearing that he was not receiving SSA benefits.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that a hearing officer who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  

These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  

Neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the Board hearing.  


II.    Entitlement to service connection for an innocently 
acquired psychiatric disability, to include an adjustment 
disorder with depressed mood.

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


B.  Analysis

The Veteran claims that his current psychiatric disability had 
its clinical onset during his long period of active service.  

During the Veteran's military service, treatment records show 
that the Veteran was treated for alcohol abuse.  The Veteran 
served twenty-four years in the military and retired in October 
2007.  

Shortly after he retired from service, the Veteran sought 
treatment at the VA for depression in November 2008.  He reported 
feeling depressed and anxious.  He was prescribed Citalopram for 
depression. 

In December 2008, the Veteran was diagnosed by a VA psychologist 
with an adjustment disorder with anxiety and depressed mood.  The 
Veteran reported that he had been suffering from symptoms of 
depression for approximately six to twelve months.  

In May 2009, the Veteran was afforded a VA examination.  The 
examiner noted that he had not sought psychiatric treatment 
during service.  His sleep had been markedly poor for years, 
including difficulty falling asleep and waking up twice a night.  

The examiner noted that his symptoms were consistent with 
depression, such as poor sleep, anhedonia, loss of libido and 
suicidal ideation without intent or plan.  His medical 
conditions, particularly the migraine headaches, contribute to 
his depression.  

The VA examiner stated that there was no research literature to 
support the contention that his migraines or sleep apnea caused 
depression.  The examiner did acknowledge that the Veteran had 
multiple other situational stressors including his difficulty 
with his discharge from the military and being unable to find 
work. 

The examiner concluded that his current adjustment disorder with 
depressed mood was not the direct or proximate result of his 
service-connected disabilities, nor has it been aggravated by the 
same.  The examiner also found the Veteran to be fully 
employable.  

Since leaving the service, the Veteran worked with VA Vocational 
Rehabilitation services to obtain employment.  

In a May 2009 Narrative Report, a VA psychologist noted that the 
Veteran had several vocational impairments, including fatigue and 
problems concentrating due to depression and traumatic brain 
injury (TBI).  

The psychologist opined that the Veteran had an employment 
handicap and that the current labor market information did not 
reveal suitable opportunities for his background, experience and 
disability limitations.  It was determined that the Veteran was 
unemployable and a vocational goal was not reasonably feasible.  

The Veteran sought treatment for psychiatric problems very soon 
after discharge from the military.  The evidence also shows 
statements made by the Veteran in November 2008 that he had been 
experiencing symptoms of depression for a year.  The Veteran also 
reported having poor sleep for years, including having difficulty 
falling asleep.  

The Veteran is competent to testify to his observations.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In 
addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  

Here, the Veteran is competent to report when he experienced 
symptoms of depression.  Moreover, the Board also finds the 
Veteran's statement to be credible and corroborated by VA 
treatment records and the evidence provided by the Vocational 
Rehabilitation program.

The Board acknowledges that the May 2009 VA examiner provided a 
negative opinion, stating that the Veteran's current psychiatric 
disability was not related to the Veteran's service.  

However, these conclusion is clearly contradicted by much of the 
evidence in the record, including documents referable to the 
Veteran's participation in the Vocational Rehabilitation program.  
These tend to show the he was experiencing manifestations that 
had been present for many years.  

For these reasons, Board finds the evidence to be in relative 
equipoise in showing that the currently diagnosed disability 
manifested by an adjustment disorder with depressed mood as 
likely as not had its clinical onset during the Veteran's period 
of active service.  

In resolving all reasonable doubt in the Veteran's favor, on this 
record, service connection is warranted.  



III.  Entitlement to an evaluation greater than 30 percent 
for service-connected migraine headaches.

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an 
initial grant of service connection for the disability at issue, 
as here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The provisions of 38 C.F.R. § 4.120, which provide guidance in 
rating neurological conditions and convulsive disorders, requires 
that, with regard to evaluations by comparison, disability in 
this field is ordinarily to be rated in proportion to the 
impairment of motor, sensory or mental function.  Consider 
especially psychotic manifestations, complete or partial loss of 
use of one or more extremities, speech disturbances, impairment 
of vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating disability 
from the conditions in the preceding sentence refer to the 
appropriate schedule.  38 C.F.R. § 4.120 (2010).  

The current version of the General Rating Formula for 
Miscellaneous Diseases, 38 C.F.R. § 4.124a, provides as follows:

Diagnostic Code 8100 provides the following ratings for Migraine:

50 percent - With very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability;  

30 percent - With characteristic prostrating attacks occurring on 
an average once a month over last several months;  

10 percent - With characteristic prostrating attacks averaging 
one in 2 months over last several months.   38 C.F.R. § 4.124a, 
DC 8100 (2009).  


B. Analysis

The Veteran claims that he is entitled to a higher rating for his 
service-connected migraine headaches above the currently assigned 
30 percent under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  

The Veteran and his representative filed a Notice of Disagreement 
in April 2009, within one year of the August 2008 RO decision, 
grating service connection for the migraines.  

The Board has reviewed the evidence of record, and for the 
following reasons, finds that the overall level of impairment 
referable to the service-connected disability picture more 
closely resemble the criteria for a 50 percent evaluation.  

The service treatment records show that the Veteran experienced 
migraines headaches in service that occurred one to two times a 
month.  He was treated with Imitrex and daily Inderal medication.  

In August 2004, the Veteran was referred for neurologic consult 
due to headaches.  He reported having headaches every ten days.  
On two occasions, his headaches progressed to much more severe 
headaches associated with photophobia and inability to function.  

In a June 2007 Aeromedical summary, the physician stated that the 
Veteran had a history of severe headaches.  The Veteran was 
unable to work for at least 24 hours after a headache would 
begin.  He was diagnosed with migraine headaches and treated with 
Propanolol and Imitrex.  Despite therapy, the physician noted 
that the Veteran had two to three headaches per month.

In January 2007, a private treatment note indicated that the 
Veteran reported experiencing migraine headaches every one to two 
weeks.  He was treated with Imitrex and Inderal.  

Following service, the Veteran was afforded three VA examinations 
for the purpose of evaluating his service-connected disability.

In May 2008, the Veteran was afforded a traumatic brain injury VA 
examination.  During the examination, the Veteran reported 
experiencing migraine headaches two to three times per month and 
being unable to work for at least 24 hours after suffering from 
the headache.  The examiner opined that the Veteran experienced 
post-traumatic migraine headaches that were disabling in 
severity.  

Also in May 2008, the Veteran was afforded a general VA 
examination.  He reported having headaches one to three times per 
month, lasting eight hours with pain at a level of 8.  He missed 
one to three days per month due to migraines.

During a November 2008 treatment record, the Veteran reported 
having migraine headaches that were accompanied by photophobia 
and nausea for which he took Imitrex with some relief.

During treatment at VA in December 2008, the Veteran reported 
that the frequency of his migraine headaches had increased to six 
a month and lasted one and half days.

A January 2009 MRI of the brain noted no evidence of acute 
intracranial pathology or mass lesion.

The Veteran and his representative in connection with his April 
2009 Notice of Disagreement reported having an increased 
frequency of the migraines for the period from January to April 
of 2009.  He reported experiencing chronic headaches, associated 
with nausea and occasional vomiting that did not allow him to 
resume normal activities for 24 to 30 hours after the headache 
occurred.

In May 2009, the Veteran was afforded a VA examination to 
determine the current severity of his service-connected migraine 
headaches.  He reported having migraine headaches five to six 
times a month with a pain level of 8 to 10.  He had nausea and 
vomiting with each headache that could last between 24 and 30 
hours.  

The Veteran generally stayed in a dark quiet room for 24 to 30 
hours while waiting for the headache to pass.  He was 
incapacitated by headaches 10 to 14 days per month and stated 
that, during the military, he missed two years of flying 
secondary to migraine headaches and was off duty six days per 
month due to the headaches.  The examiner diagnosed the Veteran 
with migraine headaches.

In a July 2010 VA treatment record, the Veteran reported having 
six migraine headaches per month.  He was treated with 
Ondansetron.

In reviewing the findings of the various VA examinations and the 
VA treatment, in light of the credible lay assertions of the 
Veteran, the service-connected migraine headaches were found to 
be productive of an overall disability picture that more closely 
resembles that of very frequent completely prostrating and 
prolonged attacks that result in severe economic inadaptability.  

Consequently, on this record, an increased rating of 50 percent 
for the service-connected migraine headaches for the entire 
period of this appeal is warranted.


C. Extraschedular Criteria

The Board's findings above are based on schedular evaluation. The 
Board has also considered whether extraschedular evaluation is 
appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b). The 
Board may determine, in the first instance, that a veteran has 
not presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or bases 
for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996). This determination follows a three-step inquiry.  See 
Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the established rating criteria are 
rendered inadequate.

Therefore, initially, the level of severity and symptomatology of 
the veteran's service-connected disability must be compared with 
the established criteria found in the rating schedule for that 
disability.  Id.

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, the 
assigned schedular evaluation is adequate and no referral is 
required.  Id.

If the schedular criteria do not contemplate the Veteran's level 
of disability and symptomatology and are found inadequate, the 
second step of the inquiry requires the Board to determine 
whether the veteran's exceptional disability picture exhibits 
other related factors such as marked interference with employment 
or a showing of frequent periods of hospitalization.  Id. at 115-
16.

The final step requires that the case be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination as to whether the disability 
picture requires the assignment of an extraschedular rating.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration is 
appropriate; however, the applicable rating criteria reasonably 
address the Veteran's disability level and symptomatology.

Furthermore, the evidence shows that his service-connected 
disabilities overall warrant the assignment of a TDIU rating.  

Therefore, the Board is not required to remand the Veteran's 
increased rating claims for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1). See Bagwell, 9 Vet. App. 
at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


IV.  Entitlement to a total rating based on individual 
unemployability 
by reason of service-connected disability.

A.  Applicable laws and regulations

Total disability meriting a 100 percent schedular rating exists 
"when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 percent, a 
total rating due to individual unemployability may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or 
at odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's earned 
annual income...."  

Other factors to be considered in determining whether a veteran 
is unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. Derwinski, 
1 Vet. App. 221, 223 (1992).  However, advancing age, any 
impairment caused by conditions that are not service connected, 
and prior unemployability status must be disregarded when 
determining whether he currently is unemployable.  38 C.F.R. § 
4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 


B.  Analysis

The Veteran reports being unable to be gainfully employed due to 
his service-connected disabilities.  After his discharge from 
service in September 2007, he was not able to secure employment.    

Service connection is in effect for obstructive sleep apnea which 
is rated as 50 percent, migraine headaches secondary to head 
trauma now rated as 50 percent disabling;  lumbosacral strain 
rated as 20 percent disabling; primary open angle glaucoma of the 
left eye rated as 10 percent disabling; and left wrist pain, left 
knee strain, allergic rhinitis and restless leg syndrome, each 
assigned a noncompensable rating.  The Veteran has a combined 
service-connected rating of 80 percent.

Moreover, as already addressed, service connection was granted 
for the current disability manifested by an adjustment disorder 
with depressed mood.  

Thus, the Veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  The issue remains whether the service-connected 
disabilities preclude him from engaging in substantial gainful 
employment (i.e., work that is more than marginal, which permits 
the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  

The evidence of record shows that the Veteran has not worked 
since he retired from active service in September 2007.  He is a 
high school graduate with twenty-four years of service.   

In carefully reviewing the entire record, the Board finds that 
the service-connected disabilities in combination preclude the 
Veteran from securing and following substantially gainful 
employment consistent with his educational background and work 
experience .  

In addition, the Veteran was evaluated by VA in connection with 
the Vocational Rehabilitation program.  In May 2009, a VA 
psychologist noted that the Veteran had several vocational 
impairments, including limitation in walking and standing, 
limited prolonged sitting and need to shift position; fatigue and 
problems concentrating due to depression and traumatic brain 
injury (TBI); migraines impeding ability to maintain employment 
and required significant periods of recovery; and fatigue 
associated with sleep disturbance.  

The psychologist opined that the Veteran had an employment 
handicap and that the current labor market information did not 
reveal suitable opportunities for his background, experience and 
disability limitations.  

The psychologist further stated that the Veteran's service 
experience offered minimal skill transfer possibilities and 
increased the possibility of accepting unsuitable employment.  It 
was determined that the Veteran was unemployable and a vocational 
goal was not reasonably feasible.  

The Board acknowledges the May 2009 VA psychologist's statement 
that the Veteran was fully employable; however, his opinion was 
based in large part on a psychiatric assessment and did not 
consider the other service-connected disabilities, including a 
migraine disability, when providing his opinion.  

Currently, the Veteran reports experiencing six migraines a month 
which require a 24 hour period of recovery after the onset of 
each headache.  The debilitating nature of the headaches is 
documented by the Vocational Rehabilitation records.  

The VA counselor noted that, although the Veteran completed two 
courses at a local collage and obtained a 3.2 GPA, he had missed 
26 percent of the class meetings due to migraine issues.  His 
counselor opined that a vocational goal was not reasonably 
feasible for the Veteran at this time.

The Veteran also assets that he was prevented from completing 30 
years of active service due to the debilitation caused by his 
service-connected migraines.    

Accordingly, on this record, a total rating based on individual 
unemployability by reason of service-connected disability is 
warranted.  


ORDER

Service connection for an adjustment disorder with depressed mood 
is granted.  

An increased rating of 50 percent, but no more, for the service-
connected migraines is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.

A TDIU rating is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals  



 Department of Veterans Affairs


